


Exhibit 10.17

 

US ECOLOGY, INC.

 

2005 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

 

AMENDED AND RESTATED December 11, 2012

 

1.                                      PURPOSE.  The purpose of this Amended
and Restated 2005 Non-Employee Director Compensation Plan (this “Plan”) is to
provide a comprehensive revised compensation program which will attract and
retain qualified individuals who are not employed by US Ecology, Inc., a
Delaware corporation (the “Company”), to serve on the Company’s Board of
Directors.  In particular, the Plan aligns the interests of such directors with
those of the Company’s shareholders by providing that a significant portion of
such compensation is directly linked to the value of the Company’s Common Stock.

 

2.                                      DEFINITIONS.  Unless otherwise defined
in this Plan, as used herein, the following definitions shall apply:

 

2.1                               “Award” means a grant of Restricted Stock
under this Plan or a grant of a Stock Option under the Stock Option Plan.

 

2.2                               “Award Date” means the first business day
after the date of the Annual Meeting of Shareholders at which Non-Employee
Directors shall be granted shares of Restricted Stock or Stock Options, as
provided in Section 5.2 below.

 

2.3          “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

2.4          “Code” means the Internal Revenue Code of 1986, as amended.

 

2.5                               “Common Stock” means the common stock of the
Company, $0.01 par value per share.

 

2.6          “Director” means a member of the Board.

 

2.7          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.8                               “Fair Market Value” or “Fair Value” means the
average closing price of the Company’s Common Stock as reported on the Nasdaq
National Market or, if the Common Stock is no longer listed thereon, such other
principal exchange or market (including the over-the-counter market), during the
ten (10) trading days prior to the Award Date.  For a Stock Option the fair
value means the value determined using an option pricing model such as the
Black-Scholes option pricing model or some other option pricing model as
approved by the Board.

 

2.9                               “Non-Employee Director” means a director who
is not an employee of the Company or any Parent or Subsidiary thereof.  The
payment of a director’s fee by the Company shall not be sufficient in and of
itself to constitute employment by the Company.

 

2.10                        “Parent” means a parent corporation, whether now or
hereafter existing, as defined in Section 425(e) of the Code.

 

2.11                        “Plan” means this Amended and Restated 2005
Non-Employee Director Compensation Plan, as it may be amended and/or restated
from time to time.

 

2.12                        “Plan Administrator” means the administrator of this
Plan as described in Section 4.1.

 

2.13                        “Restricted Stock” means shares of Common Stock
granted under this Plan, which are subject to restrictions on transfer and
potential forfeiture during the applicable restricted period.

 

2.14                        “Stock Option” means an option to purchase the
Company’s Common Stock pursuant to the terms and conditions of the Stock Option
Plan, which are subject to restrictions on transfer and potential forfeiture
during the applicable restricted period.

 

2.15                        “Stock Option Plan” means the Company’s 2008 Stock
Option Incentive Plan.

 

1

--------------------------------------------------------------------------------


 

2.16                        “Standing Committee of the Board” means the Audit
Committee, the Compensation Committee and the Corporate Governance Committee of
the Board, and any other committee as shall be designated by the Board as a
standing committee of the Board of Directors from time to time.

 

2.17                        Subsidiary” means a subsidiary corporation, whether
now or hereafter existing, as defined in Section 425(f) of the Code.

 

3.                                      SHARES SUBJECT TO THE PLAN.  Subject to
Section 8 of this Plan, the total number of shares of Restricted Stock that may
be awarded to Non-Employee Directors under this Plan and/or shares of Common
Stock issuable pursuant to Stock Options granted under the Stock Option Plan
shall not exceed two hundred thousand (200,000) shares.  If any shares of
Restricted Stock or shares subject to Stock Options awarded under this Plan or
the Stock Option Plan, as applicable, are forfeited pursuant to Section 7.1 or
Section 7.2, such shares shall again be available for purposes of this Plan.

 

4.                                      ADMINISTRATION OF THE PLAN.

 

4.1                               Administration.  The Board of Directors of the
Company or any committee (the “Committee”) of the Board that will satisfy
Rule 16b-3 of the Exchange Act, and any regulations promulgated thereunder, as
from time to time in effect, including any successor rule (“Rule 16b-3”), shall
supervise and administer this Plan (hereinafter referred to as the “Plan
Administrator”).  If appointed by the Board, the Committee shall consist solely
of two or more Non-Employee Directors; provided, however, that only the full
Board of Directors may suspend, amend or terminate this Plan as provided in
Section 10.  No Director shall vote on any action with respect to any matter
relating to an Award held by such Director.

 

4.2                               Powers of the Plan Administrator.  Subject to
the specific provisions of the Plan, the Plan Administrator shall have the
authority, in its discretion: (i) to determine, on review of relevant
information and, in accordance with Section  2.7 of the Plan, the Fair Market
Value of the Company’s Common Stock; (ii) to interpret the Plan; (iii) to
prescribe, amend, and rescind rules and regulations relating to the Plan;
(iv) to authorize any person to execute on behalf of the Company any instrument
required to effectuate  Awards; and (v) to make all other determinations deemed
necessary or advisable to administer the Plan.  The interpretation and
construction by the Plan Administrator of any terms or provisions of the Plan,
any Awards hereunder, or of any rule or regulation promulgated in connection
herewith, and all actions taken by the Plan Administrator, shall be conclusive
and binding on all interested parties.

 

5.                                      ANNUAL RETAINER AND MEETING FEES.

 

5.1                               Annual Retainer.  Each Non-Employee Director
shall be entitled to receive an annual retainer (“Annual Retainer”) consisting
of cash and an Award as determined by the Board of Directors or the Committee. 
The Annual Retainer shall be determined by the Board or the Committee and will
be effective for the then commencing year of the Non-Employee Director’s term on
the Board following their election at the Annual Meeting, and will remain
effective until the next subsequent Annual Meeting of Stockholders.

 

5.2                               Annual Award.  As part of the Annual Retainer
compensation, each Non-Employee Director will receive an Award of shares of
Restricted Stock on the Award Date immediately following each Annual Meeting of
Shareholders.  Alternatively, each Non-Employee Director may elect to receive,
in lieu of Restricted Stock, an equivalent dollar amount of Stock Options to
purchase the Company’s Common Stock under the Stock Option Plan.  The equivalent
dollar amount of any Stock Option Award will be determined using an option
pricing model such as the Black-Scholes option pricing model. All grants of
Restricted Stock or Stock Options shall be subject to the terms and conditions
set forth in Section 6 below.

 

5.3                               Meeting Fees.  Each Non-Employee Director
shall receive a fee for each meeting of the full Board that he or she attends. 
Each Non-Employee Director shall receive a fee for each telephonic meeting of
the Board that he or she attends; provided, however, that no fee shall be
payable with respect to any telephonic meeting which lasts less than 30
minutes.  In person and telephonic meeting fees will be determined by the Board
of Directors and will be effective for the then commencing year of the
Non-Employee Director’s term on the Board following their election at the Annual
Meeting and will remain effective until the next subsequent Annual Meeting of
Stockholders. All meeting fees earned during a quarter by a Non-Employee
Director shall be payable by Company check within 30 days of the end of each
such quarter.

 

2

--------------------------------------------------------------------------------


 

Each Non-Employee Director shall be eligible to receive a fee for his or her
membership on a Standing Committee of the Board, which amount shall be paid in
the form of an annual cash retainer or on a per meeting basis, as determined by
the Board of Directors. If paid on a per meeting basis, each Non-Employee
Director shall receive a fee for each meeting of a Standing Committee of the
Board that he or she attends; provided, however, that no fee shall be payable
with respect to any meeting which lasts less than 30 minutes.  The fees, whether
on a per meeting basis or in the form of an annual retainer, will be determined
by the Board of Directors and will be effective for the then commencing year of
the Non-Employee Director’s term on the Board following their election at the
Annual Meeting and will remain effective until the next subsequent Annual
Meeting of Stockholders. Fees earned during a quarter by a Non-Employee Director
shall be payable by Company check within 30 days of the end of each such
quarter. In the event the Board of Directors elects fees to be earned based on a
cash retainer, such payment to be made by Company check within 30 days following
the effective date of appointment.

 

5.4                               Retainer Fee for Committee Chairs.  A
Non-Employee Director appointed to chair any Standing Committee of the Board
shall be paid an annual retainer, such payment to be made by Company check
within 30 days following the effective date of appointment.  The annual retainer
of each Standing Committee chair shall be determined by the Board or the
Committee and will be effective for the then commencing year of the Standing
Committee chair’s term on the Board and will remain effective until the next
subsequent Annual Meeting of Stockholders.

 

5.5                               Retainer Fee for Board Chair.  A Non-Employee
Director appointed to chair the Board of Directors shall be paid an annual
retainer as determined by the Board of Directors or the Committee. Such payment
is to be made by Company check within 30 days following the effective date of
appointment.  The annual retainer for the Board chair shall be determined by the
Board or the Committee and will be effective for the then commencing year of the
Board chair’s term on the Board and will remain effective until the next
subsequent Annual Meeting of Stockholders.

 

5.6                               Reimbursement of Annual Retainer Fees: A
Non-Employee Director who does not complete his or her annual service term, upon
which the payment of an annual cash retainer was based, must reimburse the
Company a pro-rata share of any such retainer fee paid within 10 days of the
event causing such service term to end.  Reimbursement shall not apply in the
event of the following: 1) a transaction involving the sale, merger, dissolution
or similar transaction involving the Company; or 2) the death, disability or
other event beyond the control of the Director which would prevent the Director
from fulfilling their full term.

 

6.                                      AWARDS OF RESTRICTED STOCK OR STOCK
OPTIONS.

 

6.1                               Eligibility.  Shares of Restricted Stock may
be awarded pursuant to this Plan as part of the Annual Retainer only to
Non-Employee Directors.  Alternatively, each Non-Employee Directors can elect to
receive as part of the Annual Retainer an equivalent amount of Stock Options to
purchase the Company’s Common Stock pursuant to the Stock Option Plan. All
Awards hereunder shall be made automatically in accordance with the terms set
forth in this Section 6.  No person shall have any discretion to select which
Non-Employee Directors shall receive Awards or to determine the number of shares
of Restricted Stock or Stock Options to be awarded.  Failure of a Non-Employee
Director to achieve and maintain the stock holding, if any, as set by the Board
of Directors will result in such director being ineligible for an award until
such time that the ownership requirement is satisfied.  Notwithstanding, a
Non-Employee Director who fails to comply with the stock holding requirement
shall be granted a cure period of sixty (60) days within which to resume
compliance.  Employee Directors who cease to be employees of the Company or any
Parent or Subsidiary of the Company but who continue as Directors shall become
eligible for Awards as if they were newly elected Directors, as of the date they
cease to be employees.

 

6.2                               Shareholder Approval of Plan.  No Awards of
Restricted Stock may be made under this Plan and no Awards of Stock Options may
be made unless and until shareholder approval of this Plan and the Stock Option
Plan, as applicable, has been obtained in accordance with Section 12 hereof.

 

6.3                               Annual Award.  Each Non-Employee Director
shall be awarded either shares of Restricted Stock or Stock Options to purchase
the Company’s Common Stock (the “Annual Award”), in an amount determined in
accordance with the formula set forth below, on an annual basis, each time he or
she is elected to the Board (or, if Directors are elected to serve terms longer
than one year, as of the date of each Annual Meeting of Shareholders during that
term).  The number of shares of Restricted Stock awarded shall be equivalent to
the result of the dollar amount of the Award, divided by the Fair Market Value
of a share of the Company’s Common Stock on the Award Date, rounded to the
nearest 100 shares.  The number of Stock Options to purchase the Company’s
Common Stock awarded shall be equivalent to the result of the dollar amount of
the Award, divided by the fair value of a Stock Option as determined using an
option pricing model such as the Black-Scholes option pricing model on the Award
Date using an exercise price equal to the Fair Market Value of a share of the
Company’s Common Stock on the Award Date and a maximum term of 10 years, rounded
to the nearest 100 stock options. Notwithstanding the foregoing, the Annual

 

3

--------------------------------------------------------------------------------


 

Award made to any Non-Employee Director elected or appointed to the Board at any
time other than at the Annual Meeting of Shareholders shall be made on the date
of such election or appointment, and shall be equivalent to the product of such
result (before rounding) multiplied by a fraction whose numerator is the number
of days between the date of election or appointment to the Board and the next
Annual Meeting of Shareholders, and whose denominator is 365, which product
shall be rounded to the nearest 100 shares or stock options, as applicable.

 

6.4                               Limitations.  If any Annual Award granted
under this Plan would cause the number of shares of Restricted Stock issued
pursuant to this Plan or shares subject to Stock Options under the Stock Option
Plan to exceed the maximum aggregate number permitted hereunder, as provided in
Section 3 above, then each such automatic Award shall be for that number of
shares of Restricted Stock or subject to Stock Options determined by dividing
the total number of shares remaining available for issuance under this Plan by
the number of Non-Employee Directors eligible for grant of an Annual Award on
the Award Date. Thereafter, no further Awards shall be made until such time, if
any, as additional shares of Restricted Stock or shares subject to Stock Options
become available under this Plan through action of the shareholders to increase
the number of shares subject to Awards that may be issued under this Plan,
through forfeiture of shares previously awarded hereunder or under the Stock
Option Plan.

 

7.                                      VESTING AND FORFEITURE.

 

7.1                               Vesting.  Shares of Restricted Stock and Stock
Options awarded pursuant to an Annual Award shall vest in full on the day prior
to the date of the regular Annual Meeting of Shareholders next following such
Annual Award (the “Vesting Date”), if the Non-Employee Director has attended at
least 75% of the regularly scheduled meetings of the Board, in person or by
telephone, during that period.  If a Non-Employee Director does not attend at
least 75% of the regularly scheduled meetings of the Board between the Award
Date and Vesting Date, the shares of Restricted Stock or Stock Options awarded
pursuant to that Annual Award shall be forfeited without having vested. Failure
of a Non-Employee Director to achieve and maintain the stock holding
requirement, if any, as set by the Board of Directors will result in the
cessation of vesting of all unvested shares of Restricted Stock and Stock
Options until such time that the ownership requirement is satisfied.
Notwithstanding, a Non-Employee Director who fails to comply with the stock
holding requirement shall be granted a cure period of sixty (60) days within
which to resume compliance.

 

7.2                               Termination of Status as a Director.  If a
Director ceases to be a Non-Employee Director for any reason other than death or
disability before his or her last Annual Award vests, the shares of Restricted
Stock or Stock Options awarded pursuant to that last Annual Award shall be
forfeited.

 

7.3                               Disability of Director.  Notwithstanding
Section 7.1 or Section 7.2 above, if a Non-Employee Director is unable to
continue his or her service as a Director as a result of his or her permanent
and total disability (as defined in Section 22(e)(3) of the Code), unvested
shares of Restricted Stock or Stock Options awarded pursuant to an Annual Award
to such Non-Employee Director shall become immediately vested.

 

7.4                               Death of Director.  In the event of the death
of a Non-Employee Director, unvested shares of Restricted Stock or Stock Options
awarded to such Non-Employee Director shall become vested as of the date of
death.  Non-Employee Directors may designate a beneficiary to whom shares of
Restricted Stock or Stock Options under this Plan may be delivered on his or her
death, subject to such forms, requirements and procedures as the Plan
Administrator may establish.

 

7.5                               Effect of Merger, Sale of Assets, Liquidation
or Dissolution.  In the event of a merger, consolidation or plan of exchange to
which the Company is a party and in which the Company is not the survivor, or a
sale of all or substantially all of the Company’s assets, or a liquidation or
dissolution of the Company, any unvested shares of Restricted or Stock Options
shall vest automatically upon the closing of such transaction or event.

 

7.6                               Certificates.  As soon as practicable after
each Award Date, the Company shall instruct its stock transfer agent to issue
and deliver to the Plan Administrator one or more certificates in the name of
each recipient of an Annual Award representing shares of Restricted Stock
awarded pursuant thereto on that Award Date, if applicable.  Each recipient of
an Annual Award comprised of Restricted Stock shall deposit with the Plan
Administrator or its designee blank stock powers, duly executed and otherwise in
form satisfactory to the Plan Administrator, for such Non-Employee Director’s
certificate(s).  Alternatively, the Plan Administrator may hold all shares of
Restricted Stock by means of book-entry registration.  The Plan Administrator
shall hold any certificates representing unvested shares of Restricted Stock and
the stock powers related thereto until the shares of Restricted Stock have been
vested in accordance with this Section 7.  Any certificates representing shares
of Restricted Stock that fail to vest shall be returned to the Company’s stock
transfer agent for cancellation, and the affected recipient of the Award shall
execute any documents reasonably necessary to facilitate the cancellation.  Any
certificates representing vested

 

4

--------------------------------------------------------------------------------


 

shares of Restricted Stock shall be delivered to the relevant Non-Employee
Director as soon as practicable after the shares vest.  Any certificates
representing shares of Restricted Stock held by the Plan Administrator for a
Non-Employee Director who has died shall be delivered as soon as practicable to
the decedent’s beneficiary previously designated to the Plan Administrator in
writing by such Non-Employee Director, or if no such designation exists, to his
or her estate.

 

7.7                               Status Before Vesting.

 

(a)                                 Each recipient of an Annual Award comprised
of Restricted Stock shall be a shareholder of record with respect to all shares
of Restricted Stock awarded, whether or not vested, and shall be entitled to all
of the rights of such a holder, except that the share certificates for Annual
Awards comprised of Restricted Stock shall be held by the Plan Administrator
until delivered in accordance with Section 7.6.

 

(b)                                 Any dividend checks or communications to
shareholders received by the Plan Administrator with respect to a certificate
held by the Plan Administrator shall promptly be transmitted to the Non-Employee
Director whose name is on the certificate.

 

(c)                                  No Non-Employee Director may transfer any
interest in unvested shares of Restricted Stock or in any Stock Options to any
person other than the Company.

 

(d)                                 Each recipient of an Annual Award comprised
of Stock Options shall not be a shareholder of record with respect to the Stock
Options awarded, whether or not vested, and shall not be entitled to any of the
rights of such a holder until such Stock Options are exercised and shares of the
Company’s Common Stock are issued pursuant thereto.

 

8.                                      EFFECT OF MERGER, CONSOLIDATION,
REORGANIZATION, ETC..  In the event of any merger, consolidation,
reorganization, recapitalization, stock dividend, stock split or other change in
the corporate structure or capitalization affecting the Company’s present Common
Stock, at the time of such event the Board or the Plan Administrator shall make
appropriate adjustments to the number (including the aggregate number specified
in Section 3) and kind of shares to be issued under this Plan.

 

9.                                      SECURITIES REGULATIONS.

 

9.1                               Compliance With Applicable Law.  Shares of
Restricted Stock or Stock Options shall not be issued under this Plan unless the
issuance and delivery of such shares pursuant hereto shall comply with all
relevant provisions of law, including, without limitation, any applicable state
securities laws, the Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, applicable laws of foreign
countries and other jurisdictions and the requirements of any quotation service
or stock exchange on which the Company’s Common Stock may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance, including the availability of an exemption from registration
for the issuance and sale of any shares of Restricted Stock hereunder or shares
of Common Stock issued pursuant to the exercise of Stock Options under the Stock
Option Plan.  The inability of the Company to obtain, from any regulatory body
having jurisdiction, the authority deemed by the Company’s counsel to be
necessary for the lawful issuance and sale of any such shares or the
unavailability of an exemption from registration for the issuance and sale of
any such shares shall relieve the Company of any liability with respect to the
non-issuance or sale of such shares as to which such requisite authority shall
not have been obtained.

 

9.2                               Investment Representations.  In connection
with the issuance of shares of Restricted Stock under the Plan or pursuant to
the exercise of Stock Options under the Stock Option Plan, the Company may
require recipients to represent and warrant at the time of issuance that such
shares are being acquired only for investment and without any present intention
to sell or distribute such shares if, in the opinion of counsel for the Company,
such a representation is required by any relevant provision of the
aforementioned laws.  The Company may place a stop-transfer order against any
such shares on the official stock books and records of the Company, and a legend
may be stamped on stock certificates to the effect that the shares may not be
pledged, sold or otherwise transferred unless an opinion of counsel is provided
(concurred in by counsel for the Company) stating that such transfer is not in
violation of any applicable law or regulation.  The Company also may require
such other action or agreement by award recipients as may from time to time be
necessary to comply with federal and state securities laws.  NO PROVISION OF
THIS PLAN SHALL OBLIGATE THE COMPANY TO UNDERTAKE REGISTRATION OF SHARES OF
RESTRICTED STOCK ISSUED PURSUANT TO THIS PLAN OR SHARES ISSUED PURSUANT TO THE
EXERCISE OF STOCK OPTIONS UNDER THE STOCK OPTION PLAN.

 

5

--------------------------------------------------------------------------------


 

10.                               AMENDMENT AND TERMINATION.

 

10.1                        Plan.  Subject to applicable limitations set forth
in Nasdaq rules, the Code or Rule 16b-3, the Board may at any time suspend,
amend or terminate this Plan; provided, however, that the approval of the
Company’s shareholders is necessary within twelve (12) months before or after
the adoption by the Board of Directors of any amendment that will:

 

(a)                                 increase the number of shares of Common
Stock that are to be reserved for issuance pursuant to Awards under the Plan;

 

(b)                                 permit awards to a class of persons other
than those now permitted to receive Awards under the Plan; or

 

(c)                                  require shareholder approval under
applicable law, including Section 16(b) of the Exchange Act.

 

10.2                        Limitations.  Notwithstanding the foregoing, the
provisions set forth in Section 2, Section 5 and Section 6 of this Plan (and any
additional Sections of the Plan that affect terms required to be specified in
the Plan by Rule 16b-3) shall not be amended more than once every six
(6) months, other than to comport with changes in the Code, the Employee
Retirement Income Security Act, or the rules thereunder.

 

10.3                        Automatic Termination.  Unless sooner terminated by
the Board, this Plan shall terminate ten (10) years from the date on which this
Plan is first adopted by the Board.  No Award may be made after such termination
or during any suspension of the Plan.  The amendment or termination of the Plan
shall not, without the consent of any Non-Employee Director who then has
unvested shares of Restricted Stock or unvested Stock Options, alter or impair
any rights or obligations with respect to such shares theretofore granted under
this Plan or issued under the Stock Option Plan.

 

11.                               MISCELLANEOUS.

 

11.1                        Status as a Director.  Nothing in this Plan or in
any Award granted pursuant to this Plan shall confer on any person any right to
continue as a Director of the Company or to interfere in any way with the right
of the Company to terminate his or her relationship with the Company at any
time.  In addition, nothing in this Plan shall create an obligation on the part
of the Board to nominate any Non-Employee Director for re-election by the
shareholders.

 

11.2                        Reservation of Shares.  The Company shall, during
the term of the Plan, reserve and keep available such number of shares subject
to Awards as shall be sufficient to satisfy the requirements of this Plan. 
Shares subject to awards under this Plan may either be authorized but unissued
shares or previously issued shares that have been reacquired by the Company.

 

11.3                        Plan Expenses.  Any expenses of administering this
Plan shall be borne by the Company.

 

11.4                        Indemnification.  In addition to such other rights
of indemnification as they may have as members of the Board of Directors, the
members of the Plan Administrator shall be indemnified by the Company against
all costs and expenses reasonably incurred by them in connection with any
action, suit or proceeding to which they or any of them may be a party by reason
of any action taken or failure to act in connection with the adoption,
administration, amendment or termination of this Plan, and against all amounts
paid by them in settlement thereof (provided such settlement is approved by
independent legal counsel selected by the Company), or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except a
judgment based upon a finding of bad faith; provided, that upon the institution
of any such action, suit or proceeding, a member of the Plan Administrator
shall, in writing, give the Company notice thereof and an opportunity, at its
own expense, to handle and defend the same before such Plan Administrator member
undertakes to handle and defend it on such member’s own behalf.

 

11.5                        Withholding Taxes.  The Company may, at its
discretion, require a Non-Employee Director to pay to the Company at the time of
an Annual Award under the Plan, the amount that the Company deems necessary to
satisfy its obligation to withhold Federal, state or local income, FICA or other
taxes incurred by the reason of such issuance.  Upon or prior to the receipt of
shares requiring tax withholding, a Non-Employee Director may make a written
election to have shares withheld by the Company from the shares otherwise to be
received.  The number of shares so withheld shall have an aggregate Fair Market
Value on the date of issuance sufficient to satisfy the applicable withholding
taxes.  The acceptance of any such election by a Non-Employee Director shall be
at the sole discretion of the Plan Administrator.

 

6

--------------------------------------------------------------------------------


 

11.6                        Governing Law.  This Plan and all determinations
made and actions taken pursuant hereto shall be governed by the law of the State
of Delaware and construed accordingly.

 

11.7                        No Assignment.  The rights and benefits under this
Plan may not be assigned except for the designation of a beneficiary as provided
in Section 7.4.

 

11.8                        Award Agreements.  The Plan Administrator is
authorized to establish forms of agreement between the Company and each
Non-Employee Director to evidence Awards under this Plan, and to require
execution of such agreements as a condition to receipt of an Award.

 

12.                               TERM OF THE PLAN. This Plan shall remain in
effect until the earlier of: (i) the date that no additional shares are
available for issuance under the Plan; (ii) the date that the Plan has been
terminated in accordance with Section 10; or (iii) the close of business on
May 25, 2015.  Upon the termination or expiration of this Plan as provided in
this Section 12, no Awards shall be granted pursuant to the Plan, but any Award
theretofore granted may extend beyond such termination or expiration.

 

13.                               COMPLIANCE WITH SECTION 16 OF THE EXCHANGE
ACT.  It is the Company’s intent that this Plan comply in all respects with
Rule 16b-3.  If any provision of this Plan is found not to be in compliance with
such rule and regulations, the provisions shall be deemed null and void, and the
remaining provisions of this Plan shall continue in full force and effect.  All
transactions under this Plan shall be executed in accordance with the
requirements of Section 16 of the Exchange Act and regulations promulgated
thereunder.  The Board may, in its sole discretion, modify the terms and
conditions of this Plan in response to and consistent with any changes in
applicable law, rule or regulation.

 

*        *        *

 

7

--------------------------------------------------------------------------------
